—In an action to recover damages for *481personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Berke, J.), dated June 10, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied and the complaint is reinstated.
The defendant, as the proponent of a motion for summary judgment dismissing the complaint, had the initial burden of demonstrating a prima facie entitlement to judgment as a matter of law (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). This burden was not met. Ritter, J. P., Altman, Krausman and Florio, JJ., concur.